Ingraham, J.
(dissenting):
The plaintiff, a domestic corporation, seeks to recover damages for an alleged libel, and the. question presented by this demurrer is whether the article published was a libel per se, so that the action can be maintained without an allegation of special damages. The plaintiff “ conducts” a general reporting agency in the city of New York for the purpose of giving, information to its subscribers relative to corporations and firms, their business standing and reputation. The alleged libel was published in a monthly publication known as “ Everybody’s Magazine,” and was a part of an article entitled “ Bucket Shop Sharks.” The statement complained of is that “ One of Miner’s most intimate friends and active lieutenants is Henry Burton King, founder of the New York Bureau of Information, now managed by his brother J. D. W. King. King is a tout, sleek enough in his methods to have corralled bankers and brokers'of unimpeachable legitimacy as clients for the New York Bureau of Information. His portrait, until it was surreptitiously removed, was Ho. 295-G- in the Chicago Bogues’ Gallery, and he has the distinction of having served a penal sentence for the larceny of goods from such inasters of merchantry as Levi Z. Leiter. and Marshall Field.”
This article would be libelous per se as to Henry Burton King, but it is a corporation conducting a general reporting agency referred* to as having been founded by King that seeks to recover. For a publication to be libelous per se as to a corporation the language used concerning it must be such as “injuriously and directly affects its credit and necessarily and directly occasions pecuniary injury.” (Union Associated Press v. Heath, 49 App. Div. 247; cited with approval in Reporters' Assn. v. Sun Printing & Publishing Assn., 186 N. Y. 437.) In the latter case the court said that “ a corporation has the right to maintain an action of libel when the publication assails its management, or credit, and inflicts injury upon its business, or property, is a proposition which is true upon principle and which has the support of authority, * *' * ' It is, as much entitled to the protection of the law in those respects as is the natural person. It differs, from the latter in that it has no character to be affected by a libel, but its right to be protected against false and malicious statements affecting its credit or property should be beyond *343question. There has been some dispute in the cases as to the necessity of setting out the specific damage which a corporation claims to have suffered from a libelous publication, but I regard the better rule to be that such an averment is not necessary when the language is of so defamatory a nature as to directly affect credit and to occasion' pecuniary injury.” To sustain this complaint, therefore, the publication, taken as a whole, must contain some charge or statement in relation to the corporation which necessarily and directly affects its credit and occasions pecuniary injury.
The statements in'the published article relate to Henry Burton King. Nothing is alléged as against the integrity or business methods of the plaintiff, and nothing reflecting upon its solvency or which would affect its credit; King is spoken of as being a. man who founded the corporation and who has been succeeded in its management by his brother, against whom nothing is said. The fact that King had been its founder and had obtained clients for it cannot be said to affect the present credit of the corporation or its present management. King is said to be a “ tout,”, which, when used in this connection, would seem to mean a person who solicits customers, employment or the like (Century Diet.), and that he was “sleek'enough in his methods to have corralled bankers and brokers of unimpeachable, legitimacy as clients for the New York Bureau of Information.”- I cannot see that there is anything in this statement that could possibly reflect in any way upon the character of the plaintiff, its business methods or credit, or that could legitimately induce any one to view it with suspicion. King is not alleged to have any present connection with the corporation, nor is it alleged that any of the “ bankers and brokers of unimpeachable legitimacy” ever regretted in any way their connection with the plaintiff. ' The word “ corralled ” seems to have been used as synonymous with “induce” or “persuade,” and does not imply improper or fraudulent methods.
It certainly would not be a libel per se as against the corporation to assert that a former ofiicer who had advanced the interests of the corporation was a dishonest man,.and yet this is all that this publication states as relating to this plaintiff. If, as the plaintiff’s counsel claimed on the argument, this publication had in fact affected its customers and prevented it from obtaining other customers in the *344transaction of its business, it should allege such facts as special damage. The object of requiring that special damage be alleged, in' an . action, of' tliis kind is- to restrict the recovery, to actual pecuniary loss. When the. libel is of such a character that such loss will necessarily flow from its publication, then such damage will be presumed ; otherwise it must • be alleged. Where a libel -is .published of an individual affecting his character- a recovery is allowed in the absence of proof of special damage, because the nature, of 'the in jury is such that the specification of the damage is impossible; but as the only injury that Can bé sustained by a business corporation is the pecuniary damage that is actually sustained because of the publication, such special damage -must be alleged unless from the nature . of the. libel pecuniary damages necessarily followed. Where the only connection .of a corporation with the libel as published relates to the character of its promoter or former officer, and there is nothing stated concerning the Corporation or its. present management, the publication is not libelous per se, and special damage must be alleged. ■
It follows that the judgment appealed from should be. reversed, With costs,, and the demurrer sustained^ with Costs, with leave to the plaintiff to amend upon payment of costs in this court and in the court below.
Scott, J., concurred. ■
Judgment affirmed, with costs, with leave to. defendants to With-draw demurrer and to answer on payment of costs in this court and in the court below. ■ ' -.-